Order entered October 19, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00443-CV

                    COURTNEY RENEE SILVA, Appellant

                                         V.

              MILAGROZ DIAZ (NOW MIMI WEBB), Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-05855-D

                                     ORDER

      Before the Court is appellant’s October 15, 2020 third motion for extension

of time to file her opening brief.       We GRANT the motion and ORDER

appellant’s opening brief be filed no later than October 22, 2020.


                                              /s/   BILL WHITEHILL
                                                    JUSTICE